     Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 1 of 7. PageID #: 415204



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 IN RE: NATIONAL PRESCRIPTION                      MDL NO. 2804
 OPIATE LITIGATION
                                                   Civ. No. 1:17-md-02804-DAP

 THIS DOCUMENT RELATES TO:                         JUDGE POLSTER
 Track One Cases



                 AMERISOURCEBERGEN CORPORATION AND
           AMERISOURCEBERGEN DRUG CORPORATION’S TRIAL BRIEF

         Pursuant to the Civil Jury Trial Order (ECF No. 1598), Defendants AmerisourceBergen

Drug Corporation (“ABDC”) and AmerisourceBergen Corporation (“ABC”) hereby submits this

Trial Brief for the October 21, 2019 Track One Trial in the above-captioned matter. ABDC and

ABC specifically reserve the right to amend, supplement, or otherwise modify any of the positions

set forth in this Trial Brief, in advance of or during trial, including based on the presentation of

evidence by Plaintiffs or any other Defendants.

I.       Statement of the Facts

         ABDC is a wholesale distributor of prescription medications, including controlled

substances. The controlled substances ABDC distributes include prescription opioid products. In

addition to prescription medications, ABDC distributes a wide variety of products, including over

the counter medications and health and beauty aids; opioid products make up only a very small

percentage of the products distributed by ABDC. ABDC distributes pharmaceutical products to

customers around the country, including to hospitals, retail and independent pharmacies, long-term

care facilities, hospice providers, the Department of Defense, and others. ABDC’s customers in

Cuyahoga County include the Cleveland Clinic and other health systems. Consistent with federal
  Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 2 of 7. PageID #: 415205



and state regulations, ABDC distributes to customers only to the extent that those customers are

registered with the DEA and licensed in their specific state.

       As a wholesale distributor of prescription medications, ABDC has a limited role in the

healthcare supply chain. ABDC does not and cannot control how medications that it distributes

are prescribed, dispensed, or ultimately used. Nor does ABDC promote the prescribing or use of

medications, including opioids, to doctors or patients, or determine the appropriate supply of

opioids.

       ABDC has always complied with its requirements under the Controlled Substances Act

(“CSA”), including: (1) the requirement to maintain effective controls against diversion of

controlled substances and (2) the requirement to report suspicious orders of controlled substances

to the DEA. ABDC also reports all transactions of controlled substances to the DEA on a daily

basis through the DEA’s ARCOS system.

       ABDC’s history of compliance with the CSA dates back into (and past) the 1990s. Indeed,

from 1996 to 1998, ABDC’s predecessor, Bergen Brunswig, developed a new computer-based

suspicious order monitoring system, in coordination with the DEA. Bergen Brunswig’s program

was approved by the DEA, in writing, in 1998. This program involved reporting suspicious orders

to the DEA after they were shipped, which the DEA knew when it approved the program. ABDC

operated its DEA-approved program until 2007.

       On April 19, 2007, DEA issued an Order to Show Cause and Immediate Suspension of

Registration (“ISO”) for ABDC’s Orlando, FL distribution center, alleging that the Distribution

Center had failed to maintain effective controls against diversion. The ISO did not focus on

whether ABDC had shipped suspicious orders; instead, the ISO focused on volume distributed to

certain specified pharmacies (all four of which were either located in Florida or were internet



                                                 2
  Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 3 of 7. PageID #: 415206



pharmacies) and customer due diligence processes. The ISO did not contain any allegations related

to any customers or distribution of controlled substances in Ohio.

       Between April and June 2007, ABDC and DEA worked hand-in-hand developing a new

system to detect and report suspicious orders. On June 22, 2007, ABDC and DEA entered into a

Settlement and Release Agreement in which ABDC “agree[d] to maintain a compliance program

designed to detect and prevent diversion of controlled substances.” The Agreement did not include

any financial penalty or fine, and stated that it was not “an admission of liability by [ABDC]” and

“[ABDC] expressly denies the DEA’s allegations.”

       ABDC’s new diversion control program had three pillars: (1) new customer due diligence;

(2) an order monitoring program that flagged orders of interest and were reviewed by a trained

diversion control team member; and (3) ongoing customer due diligence.            Following DEA

functional compliance reviews of the new system, DEA dissolved the ISO on August 25, 2007.

Under this new program, and from 2007 through present day, ABDC does not ship orders it reports

as suspicious to DEA.

       ABDC again undertook to further enhance its program in 2015. ABDC’s current program

has the same three pillars: (1) new customer due diligence; (2) an order monitoring program that

flagged orders of interest and were reviewed by a trained diversion control team member; and

(3) ongoing customer due diligence. Supported by an outside data analytics consultant, ABDC’s

program also includes sophisticated analytics and software that further support both order

monitoring and customer due diligence.

II.    Controlling Law

       Consistent with direction provided by Special Master Cohen, ABDC and ABC incorporate

by reference the legal positions set forth in previously filed Motions to Dismiss and Motions for



                                                3
    Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 4 of 7. PageID #: 415207



Summary Judgment, including, but not limited to, the following submissions (including related

briefing):

                Defendants AmerisourceBergen Drug Corp., Cardinal Health, Inc., and McKesson
                 Corp.’s Motion to Dismiss (Fed. R. Civ. P. 12(B)(6)) (ECF No. 491);

                Distributor Defendants’ Motion for Summary Judgment on Plaintiffs’ Negligence
                 Per Se Claims (ECF No. 1861);

                Motion for Summary Judgment on Preemption by Pharmacy Defendants, ABDC,
                 Cardinal, and McKesson (ECF No. 1883);

                Distributors and Manufacturers Motion for Partial Summary Judgment on Statute
                 of Limitations Grounds (ECF 1896);

                Distributor Defendants’ Motion for Summary Judgment on Civil Conspiracy Claim
                 (ECF No. 1908);

                Distributor Defendants’ Motion for Summary Judgment on Proximate Causation
                 Grounds (ECF No. 1920); and

                Distributor Defendants’ Motion for Summary Judgment on Plaintiffs’ RICO and
                 OCPA Claims (ECF No. 1921).

        At trial, ABDC and ABC anticipate that the most pertinent legal questions will turn on: (1)

the elements for the causes of action asserted by Plaintiffs; (2) the elements for the defenses

asserted by Defendants;1 and (3) issues related to non-party fault and contribution, including as to

non-parties, severed and/or settled parties, and Plaintiffs. Because Plaintiffs have not provided

adequate notice as to how they intend to try their case in chief (including through serious over-

breath in their exhibit list, witness list, and deposition designations), ABDC and ABC are not

presently able to identify all legal issues that may arise at trial with greater precision. Further,

additional legal questions may be relevant at trial depending on the Court’s rulings on the

Defendants’ Motions in Limine.



1
     ABDC and ABC incorporate by reference their Affirmative Defenses as set forth in ABDC’s Answer
     to Plaintiffs’ Corrected Second Amended Complaint with Affirmative Defenses (ECF No. 1251).

                                                 4
  Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 5 of 7. PageID #: 415208



III.   Evidentiary Issues Likely to Arise at Trial

       Consistent with direction provided by Special Master Cohen, ABDC and ABC incorporate

by reference the legal positions set forth in the Motions in Limine filed by the Defendants on

September 25, 2019. ABDC and ABC also anticipate that Plaintiffs will file Motions in Limine,

and ABDC and ABC incorporate by reference any future responsive briefing on Plaintiffs’

Motions.

       ABDC and ABC further state that evidentiary issues will likely arise related to: the

admissibility of witness testimony and documentary evidence, including related to Plaintiffs’

proffered expert witnesses; the presentation of Plaintiffs’ case-in-chief against ABDC and ABC;

and ABDC and ABC’s defenses, including, but not limited to: that ABDC and ABC have complied

with all relevant laws and regulations and have not engaged in any tortious or otherwise improper

conduct; Plaintiffs’ inability to prove that any conduct by ABDC or ABC caused any harm to

them; and the fact that Plaintiffs’ claims are untimely. Evidentiary issues will also likely arise

related to the issue of non-party fault and contribution, including as to non-parties, severed and/or

settled parties, and Plaintiffs. Because Plaintiffs have not provided adequate notice as to how they

intend to try their case in chief (including through serious over-breath in their exhibit list, witness

list, and deposition designations), ABDC and ABC are not presently able to identify the

evidentiary issues that may arise at trial with greater precision



Dated: September 25, 2019                              REED SMITH LLP

                                                       /s/ Robert A. Nicholas
                                                       Robert A. Nicholas
                                                       Shannon E. McClure
                                                       REED SMITH LLP
                                                       Three Logan Square
                                                       1717 Arch Street, Suite 3100
                                                       Philadelphia, PA 19103

                                                  5
Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 6 of 7. PageID #: 415209



                                         Tel: (215) 851-8100
                                         Fax: (215) 851-1420
                                         rnicholas@reedsmith.com
                                         smcclure@reedsmith.com

                                         Counsel for AmerisourceBergen Drug
                                         Corporation and AmerisourceBergen
                                         Corporation




                                     6
  Case: 1:17-md-02804-DAP Doc #: 2635 Filed: 09/25/19 7 of 7. PageID #: 415210



                               CERTIFICATE OF SERVICE

       I, Robert A. Nicholas, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                           /s/ Robert A. Nicholas
                                                           Robert A. Nicholas
